Citation Nr: 1045696	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO. 07-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to June 30, 2006, for 
service connection of PTSD.

3.  Entitlement to service connection for residuals of bilateral 
toe surgeries.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1966 through June 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from June 2005 and January 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

The issues of entitlement to an initial rating in excess of 50 
percent for PTSD, and entitlement to service connection for 
bilateral toe surgeries, are addressed in the REMAND portion of 
the decision below.


FINDING OF FACT

The Veteran's original claim for service connection for PTSD was 
received on June 30, 2006, more than one year following his 
separation from service.


CONCLUSION OF LAW

The requirements for an effective date prior to June 30, 2006, 
for the award of service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.1(r) (p), 3.102, 3.151, 3.152, 3.155, 3.157, 3.159, 
3.400 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of the June 2006 letter from the RO to the Veteran.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that once the claim of service connection has 
been substantiated, the filing of a Notice of Disagreement with 
the RO's decision rating the disability or assigning an effective 
date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claims for initial 
higher ratings and for earlier effective dates, following the 
initial grants of service connection.  Dingess, 19 Vet. App. 473; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116- 117 (2007); Goodwin 
v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board 
finds that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The Veteran contends that he first made mention of having issues 
with his mental health to a VetCenter counselor in December 2005 
or January 2006.  See hearing transcript at page 4.  He also 
reported being diagnosed with PTSD by a VA physician in 2000.  
Id. at page 18.  He specifically contends that he should be 
entitled to an effective date in 2005, when he first mentioned a 
mental disorder to his VetCenter counselor.  Id. at page 5.  When 
the RO granted service connection for PTSD, it assigned an 
effective date of June 30, 2006, the date of receipt of the 
formal claim.  See 38 C.F.R. § 3.400.

Under VA laws and regulations, except as otherwise provided, the 
effective date of an evaluation and award of service connection 
shall be the day following separation from active service or the 
date entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  The date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).

Any communication or action indicating intent to apply for one or 
more benefits under the laws administered by VA, from a Veteran 
or his representative, may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to a Veteran, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed which 
meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an 
informal request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.  A report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  38 C.F.R. § 
3.157; Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993).

The record reflects that the Veteran filed a claim for service 
connection for PTSD on a VA Form 21-526 (Veteran's Application 
for Compensation and/or Pension), which was received by the RO on 
June 30, 2006.  The Veteran's claims file contains nothing that 
can be construed as a claim for compensation benefits prior to 
that date.

The Veteran provided testimony at a July 2010 BVA hearing.  At 
that time, he indicated that the earliest mention of a mental 
health issue to a VA medical staff member was in 2000.  See 
hearing transcript at page 18.  When asked whether he was 
encouraged to file a claim at that time, the Veteran stated that 
his course of action was treatment.  Id.  He gave no indication 
that he indicated to any VA staff member at that time that he 
wished to file for service connection.  The Board notes that, 
even if he had, there was no formal claim received by VA within 
one year of that 2000 time frame, thus, there is no basis for 
which the Board can grant an effective date back to 2000.

In the alternative, the Veteran contends that he should be 
awarded an effective date back to the date he was first seen by a 
VetCenter counselor.  See hearing transcript at page 5.  He 
reported initially discussing PTSD with the VetCenter personnel 
in December 2005 or January 2006, and his representative stated 
that the Veteran believes that date "should have, in effect, 
been his effective date since it was mentioned to VA personnel."  
Id. at page 4.

Even considering the Veteran's hearing testimony, the Board finds 
that an effective date prior to June 30, 2006 for the grant of 
service connection for PTSD is not warranted.  While the Board 
recognizes that the Veteran was diagnosed with PTSD prior to the 
date of the claim he filed with the RO, VA laws and regulations 
specifically provide that the effective date for the award of 
service connection will be the day following separation from 
service, if the claim is received within one year of separation 
from service, otherwise the effective date is the date of claim.  
The fact that the Veteran received treatment for PTSD prior to 
June 30, 2006 does not warrant the assignment of an earlier 
effective date, as his original claim for service connection was 
received on that date.  The fact that the Veteran "mentioned" 
this disability to VetCenter personnel within one year prior to 
filing his VA Form 21-526 does not rise to the level of an 
informal claim, as there was no intent to apply for benefits at 
that time, according to the Veteran's testimony.

Given the above, as the Veteran did not file a formal or informal 
claim for service connection for PTSD prior to June 30, 2006, he 
has already been given the earliest possible effective date for 
the award of service connection for his disability.  Thus, there 
is no legal basis for an effective date earlier than June 30, 
2006. Accordingly, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to June 30, 2006 for the award of service 
connection for PTSD is denied.



REMAND

PTSD Rating

The Veteran is seeking to establish an initial rating in excess 
of 50 percent for his service-connected PTSD. Disability 
evaluations are determined by the application of VA's Schedule 
for Rating Disabilities, which sets forth separate rating codes 
for various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from the 
effective date of service connection.  Thus, the rating might be 
a "staged" rating, that is, one comprised of successive ratings 
reflecting variations in the disability's severity since the date 
of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Because of the nature of the Veteran's claim, it is 
imperative that the Board have a clear picture of the severity of 
the Veteran's PTSD throughout the course of this claim and 
appeal.  A complete record is necessary.  Unfortunately, a review 
of the claims folder in this case reveals that many of the 
Veteran's mental health treatment records are missing.

The Veteran, at his July 2010 BVA hearing, reported that he 
initially sought treatment at the Oakland VetCenter in either 
December 2005 or January 2006.  See hearing transcript at page 4.  
Also, a February 2008 VA outpatient note clearly shows that the 
Veteran was "working on SC issues at Vet Center" at that time. 

The RO did request the records from the VetCenter in Oakland, 
California in April 2008 and again in February 2009.  However, 
the only response received was a photo copy of one page of notes 
showing that the Veteran had an "individual session" on January 
25, 2006, April 19, 2006, and June 28, 2006.  There are no 
treatment notes provided, nor are there records dating into 2008.  
Records such as these fall under VA's 38 C.F.R. § 3.159(c)(2) 
duty to assist the Veteran.  As such, this matter must be 
remanded so that VA can further assist the Veteran in obtaining 
these potentially relevant treatment notes.  On remand, VA should 
also confirm that all non-duplicative VA outpatient records 
relating to the Veteran's mental health treatment be associated 
with the claims folder.


Service Connection - Bilateral Toes

The Veteran is also seeking service connection for the residuals 
of a bilateral toe surgery, which he contends was necessary due 
to in-service fungal infections.  He contends that during his 
tour in the Republic of Vietnam, that he had what was referred to 
as athlete's foot, and that it ultimately culminated into a foot 
deformity that required surgery in February 2005.  See hearing 
transcript at page 7.  The Board notes that the Veteran has not 
been afforded the benefit of a VA examination with regard to this 
claim.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with a Veteran's service or with 
another service- connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
'indicates' that there 'may' be a nexus between the current 
disability or symptoms and the appellant's service.  The types of 
evidence that 'indicate' that a current disability 'may be 
associated' with service include, but are not limited to, medical 
evidence that suggests a nexus, but is too equivocal or lacking 
in specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  Id.

The claims folder contains the VA treatment records showing 
February 2005 surgery and subsequent treatment of his feet.  
Thus, the first element of McLendon is met.  As to the second 
element, the service treatment records do not show in-service 
treatment for athlete's foot during the Veteran's tour in 
Vietnam.  However, the Board observes that the service treatment 
records are completely devoid of any notations during the Vietnam 
tour of duty.  The only records available appear to be the 
Veteran's entrance and exit exams, as well as several clinical 
notations made in Fort Ord, California.  However, a condition 
like athlete's foot, manifested by such symptoms as pain and 
itching is easily observable by a lay person.  There is no reason 
to question the Veteran's competence in describing pain, itching 
and athlete's foot during service.  Thus, the second McLendon 
element is also met.

A review of the post-service VA treatment records reveals 
evidence that meets the third McLendon criteria.  In January 
2005, one month prior to his surgery, the Veteran's VA podiatrist 
made a notation that the Veteran has "symptomatic hammertoe 
deformity with associated clavi c resolved webspace fungal 
infection." During his initial evaluation in this clinic in 
September 2004, the Veteran complained of growth between his toes 
that "causes pain and itchiness since Vietnam."  Because these 
records further confirm the in-service symptoms, and also discuss 
the fungal infection along with the deformity that was ultimately 
operated on, the evidence clearly meets the low threshold for the 
third element.  Therefore, the Board finds that a VA examination 
is warranted to determine whether the Veteran currently suffers 
from any diagnosed chronic disability of his feet that is 
etiologically related to his service.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  Obtain all relevant, non-duplicative 
treatment records relating to the Veteran's 
mental health treatment at both the 
VetCenter and the VA Medical Center.  
Associate all such records obtained with 
the claims folder, as well as documentation 
of any negative replies.  

2.  Afford the Veteran an examination to 
determine the nature and etiology of any 
current bilateral foot disorder.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination, offer comment and an 
opinion as to whether any currently 
diagnosed bilateral foot disorder is 
causally or etiologically related to 
service.  In doing so, the examiner should 
address the Veteran's contention that he 
suffers from a current bilateral foot/toe 
disability that is related to in-service 
fungal infections or athlete's foot.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


